Name: Commission Regulation (EEC) No 599/93 of 15 March 1993 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 3 . 93 Official Journal of the European Communities No. L 63/9 COMMISSION REGULATION (EEC) No 599/93 of 15 March 1993 fixing the export refunds on poultrymeat not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (*) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 3819/92 0 ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regu ­ lation (EEC) No 3714/92 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas Article 9 of Regulation (EEC) No 2777/75 . provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may b.e covered by an export refund ; Whereas Regulation (EEC) No 2779/75 of the Council (3), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas Council Regulation (EEC) No 1432/92 (4), as last amended by Regulation (EEC) No 3534/92 Q, prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does HAS ADOPTED THIS REGULATION : Article 1 The list of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 16 March 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 , 1975, p. 77. (2) OJ No L 378, 23 . 12. 1992, p. 23 . (3) OJ No L 282, 1 . 11 . 1975, p. 90 . 0 OJ No L 151 , 3 . 6. 1992, p. 4. (4 OJ No L 358 , 8 . 12. 1992, p. 16 . (*) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 387, 31 . 12. 1992. No L 63/10 Official Journal of the European Communities 16 . 3. 93 ANNEX to the Commission Regulation of 15 March 1993 fixing the export refunds on poultrymeat Product code ¢ Destinationof refund (') Amount of refund (2) ECU/100 units Product code Destinationof refund (') Amount of refund (2) I ECU/100 kg 0105 11 11 000 09 5,00 10 4,20 0105 11 19 000 09 5,00 10 4,20 0105 11 91 000 09 5,00 10 4,20 0105 11 99 000 09 5,00 10 , 4,20 0105 19 10 000 01 8,40 0105 19 90 000 01 4,20 ECU/ 100 kg 0105 91 00 000 01 17,00 0207 10 11 000 01 . 13,00 0207 10 15 000 04 41,00 05 32,00 06 23,00 0207 10 19 100 04 45,00 05 36,00 06 23,00 0207 10 19 900 11 32,00 12 23,00 0207 10 31 000 01 31,00 0207 10 39 000 01 31,00 0207 10 51 000 07 30,00 08 35,00 0207 10 55 000 07 30,00 08 40,00 0207 10 59 000 07 30,00 08 40,00 0207 21 10 000 04 41,00 05 32,00 06 23,00 0207 21 90 100 04 45,00 05 36,00 06 23,00 020721 90 900 11 32,00 12 23,00 0207 22 10 000 01 31,00 0207 22 90 000 01 31,00 0207 23 11 000 07 30,00 08 40,00 0207 23 19 000 07 30,00 08 40,00 0207 39 11 110 01 , 8,00 0207 39 11 190   0207 39 11 910   0207 39 11 990 01 48,00 0207 39 13 000 02 43,00 03 26,00 0207 39 15 000 01 10,00 0207 39 21 000 01 ( 35,00 0207 39 23 000 02 54,00 03 34,00 0207 39 25 100 02 43,00 03 26,00 0207 39 25 200 02 43,00 03 26,00 0207 39 25 300 02 43,00 03 26,00 0207 39 25 400 01 5,00 0207 39 25 900   0207 39 31 110 01 . 10,00 0207 39 31 190   0207 39 31 910   0207 39 31 990 01 55,00 0207 39 33 000 01 31,00 0207 39 35 000 01 15,00 0207 39 41 000 01 40,00 0207 39 43 000 01 20,00 0207 39 45 000 01 39,00 0207 39 47 100 01 15,00 0207 39 47 900   0207 39 55 110 01 8,00 0207 39 55 190   0207 39 55 910   0207 39 55 990 01 ¢ 54,00 0207 39 57 000 01 44,00 0207 39 65 000 01 15,00 0207 39 73 000 07 30,00 08 44,00 0207 39 77 000 07 29,00 08 43,00 0207 41 10 110 01 8,00 0207 41 10 190   0207 41 10 910   0207 41 10 990 . 01 48,00 0207 41 11 000 02 43,00 03 26,00 0207 41 21 000 01 10,00 16. 3. 93 Official Journal of the European Communities No L 63/ 11 Product code Destinationof refund (') Amount of refund (2) ECU/100 kg Product code Destinationof refund (') Amount of refund (2) 1 ECU/ 100 kg 0207 41 41 000 01 35,00 0207 41 51 000 02 54,00 03 34,00 0207 41 71 100 02 43,00 03 . 26,00 0207 41 71 200 02 43,00 03 26,00 0207 41 71 300 02 43,00 03 26,00 0207 41 71 400 01 5,00 0207 41 71 900   0207 42 10 110 01 10,00 0207 42 10 190   ' 0207 42 10 910   0207 42 10 990 01 55,00 0207 42 11 000 01 31,00 0207 42 21 000 01 15,00 0207 42 41 000 01 40,00 0207 42 51 000 01 20,00 0207 42 59 000 01 39,00 0207 4271 100 01 15,00 02074271900   0207 43 15 110 01 8,00 0207 43 15 190   0207 43 15 910   0207 43 15 990 01 54,00 0207 43 21 000 01 44,00 0207 43 31 000 01 15,00 0207 43 53 000 07 30,00 08 44,00 .0207 43 63 000 07 29,00 08 43,00 1602 39 11 100 01 17,00 1602 39 11 900   (') The destinations are as follows : 01 All destinations except the United States of America, 02 Egypt, Ceuta and Melilla, Saudi Arabia, .Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, the Republic of Yemen, Iraq, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan , Lithuania, Estonia, Latvia, Iran, Singapore and Angola, 03 All destinations except the United States of America and those of 02 above, 04 Egypt, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Singapore, the Republic of Yemen, Iraq, Iran and Angola, 05 Ceuta and Melilla, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Lithuania, Estonia and Latvia, i 06 All destinations except the United States of America and those of 04 and 05 above, 07 Hungary, Poland, Romania, the Republics of Croatia, Slovenia, Bosnia-Herzegovina and Yugoslavia, the Czech and Slovak Federal Republic and Bulgaria, 08 All destinations except the United States of America and those of 07 above, 09 Saudi Arabia, Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, the Republic of Yemen and Iran, 10 All destinations except the United States of America and those of 09 above, 1 1 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan , Lithuania, Estonia and Latvia, 12 All destinations except the United States of America and that of 11 above . (?) Refunds exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87. ¢